United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Mission, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1281
Issued: September 17, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 9, 2007 appellant filed a timely appeal of the Office of Workers’ Compensation
Programs’ merit decision dated March 23, 2007 finding that she had received an overpayment of
compensation in the amount of $736.06. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant received an overpayment in the amount of $736.06;
and (2) whether the Office properly found that appellant was at fault in the creation of the
overpayment and, therefore, was not entitled to waiver.
FACTUAL HISTORY
On October 3, 2006 appellant, then a 36-year-old clerk, sustained injury to her back while
lifting a heavy box in the performance of duty. The Office accepted appellant’s claim for lumbar
sprain on December 20, 1996. The Office entered appellant on the periodic rolls on January 4,
2007 and issued an initial payment for the period November 18 to December 23, 2006 in the

amount of $3,312.26. The Office indicated that appellant was entitled to receive a regular
payment for the period December 24, 2006 to January 20, 2007 in the amount of $2,719.80.1
Appellant returned to full-time light-duty work on January 13, 2007. In a letter dated
January 25, 2007, the Office informed appellant that it had made a preliminary determination
that she had received an overpayment of compensation in the amount of $736.06 as she was paid
compensation for total disability through January 20, 2007 and she returned to work on
January 13, 2007. The Office stated that appellant was at fault in the creation of the
overpayment and allowed her 30 days to respond. Appellant did not respond. On March 23,
2007 the Office finalized the overpayment decision and concluded that appellant had received an
overpayment of compensation in the amount of $736.06 for the period January 13 to 20, 2007
and that as she was at fault in the creation of the overpayment the overpayment was not subject
to waiver.2
LEGAL PRECEDENT -- ISSUE 1
Section 8116 of the Federal Employees’ Compensation Act defines the limitations on the
right to receive compensation benefits. This section of the Act provides that, while an employee
is receiving compensation, he or she may not receive salary, pay or remuneration of any type
from the United States, except in limited circumstances.3 Section 10.500 provides that
compensation for wage loss due to disability is available only for any periods during which an
employee’s work-related medical condition prevents him or her from earning the wages earned
before the work-related injury.4
ANALYSIS -- ISSUE 1
Appellant returned to full-time light-duty work on January 13, 2007. She is not entitled
to receive compensation benefits for total disability from this date under the Act. The Office
alleged that appellant received compensation benefits for the period December 24, 2006 to
January 20, 2007 in the amount of $2,719.80 and that she was not entitled to any compensation
benefits on or after January 13, 2007. However, the record does not contain any evidence that
appellant actually received payment from the Office for the period December 24, 2006 to
January 20, 2007.5 Without evidence in the record that the Office actually made the

1

The record does not contain a record of this payment. The only payment after December 23, 2006 is issued on
March 8, 2007 for the period January 18 to February 9, 2007 for intermittent dates of disability.
2

On appeal appellant has alleged that she did not receive any payment for the period December 24, 2006 to
January 20, 2007.
3

5 U.S.C. § 8116.

4

20 C.F.R. § 10.500.

5

The record does indicate that appellant received a check in the amount of $3,312.26 for the period November 18
to December 23, 2006. There is no documentation of payment from the Office on January 20, 2007.

2

compensation payment which allegedly resulted in the overpayment, the Office has not met its
burden of proof in establishing that an overpayment occurred.6
CONCLUSION
The Board finds that there is not sufficient evidence in the record to establish that an
overpayment of compensation occurred as alleged.7
ORDER
IT IS HEREBY ORDERED THAT the March 23, 2007 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: September 17, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

Compare Claude T. Green, 42 ECAB 274 (1990) (finding that fault could not be established as there was no
evidence that appellant could have ascertained by the checks received the compensation period covered); Shirley A.
Ashford, Docket No. 03-1909 (issued April 9, 2004).
7

Due to the Board’s finding regarding the fact of overpayment, it is not necessary to address whether appellant
was at fault in the creation of the overpayment.

3

